          Case 3:19-cv-02262-WHO Document 37 Filed 09/03/19 Page 1 of 3



1    Fred Norton (SBN 224725)
     Bree Hann (SBN 215695)
2    Matt Turetzky (SBN 280997)
     Tyler M. Layton (SBN 288303)
3    THE NORTON LAW FIRM PC
     299 Third Street, Suite 106
4    Oakland, California 94607
     Telephone: (510) 906-4900
5    Fax: (510) 906-4910
     fnorton@nortonlaw.com
6    bhann@nortonlaw.com
     mturetzky@nortonlaw.com
7    tlayton@nortonlaw.com
8    Attorneys for Defendants AREND
     NOLLEN, LEON HEDGES, DAVID
9    PASANEN, and SOCIAL MEDIA
     SERIES LIMITED
10

11                             UNITED STATES DISTRICT COURT
12                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                SAN FRANCISCO DIVISION
14
     FACEBOOK, INC., a Delaware corporation,     Case No.: 3:19-cv-02262
15   and INSTAGRAM, LLC, a Delaware limited
     liability company,                          STIPULATION AND
16
                                                 ORDER CONTINUING HEARING ON
                 Plaintiffs,
17         v.                                    DEFENDANTS’ MOTION TO DISMISS
                                                 FOR LACK OF PERSONAL
18   AREND NOLLEN, LEON HEDGES, DAVID            JURISDICTION AND FORUM NON
     PASANEN, and SOCIAL MEDIA SERIES            CONVENIENS
19   LIMITED,
                                                 Complaint Filed: April 25, 2019
20               Defendants.
21

22

23

24

25

26

27

28

                CASE NO. 3:19-CV-02262 – STIPULATION & ORDER CONTINUING
                                     MOTION TO DISMISS HEARING
           Case 3:19-cv-02262-WHO Document 37 Filed 09/03/19 Page 2 of 3



1           WHEREAS, Defendants filed a Motion to Dismiss for Lack of Personal Jurisdiction and

2    Forum Non Conveniens (“Motion”) on June 12, 2019;

3           WHEREAS, Plaintiffs filed their opposition brief on July 10, 2019.

4           WHEREAS, Defendants filed their reply brief on July 17, 2019;

5           WHEREAS, the hearing on Defendants’ Motion is currently set for September 4, 2019, at

6    2:00 p.m.

7           WHEREAS, the parties in Facebook v. Nollen, et al. (3:19-cv-02262) have made

8    significant progress toward reaching settlement and request a brief continuance of the hearing on

9    the Motion to allow the parties to continue those discussions;

10          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties that the

11   hearing date for Defendants’ Motion be continued to September 11, 2019, at 2:00 p.m. or a later

12   date more convenient or acceptable to the Court.

13

14    Dated: September 3, 2019                     HUNTON ANDREWS KURTH LLP
15

16                                                 By: _/s/ Jason J. Kim___________
                                                   Ann Marie Mortimer
17                                                 Jason J. Kim
                                                   Attorney for Plaintiffs
18                                                 FACEBOOK, INC. and
                                                   INSTAGRAM, LLC
19

20
      Dated: September 3, 2019                     THE NORTON LAW FIRM PC
21

22                                                 By: _/s/ Fred Norton____________________
                                                   Fred Norton
23                                                 Attorney for Defendants
24                                                 AREND NOLLEN, LEON
                                                   HEDGES, DAVID PASANEN, and
25                                                 SOCIAL MEDIA SERIES LIMITED

26

27

28
                                                        1
                 CASE NO. 3:19-CV-02262 – STIPULATION & ORDER CONTINUING
                                      MOTION TO DISMISS HEARING
           Case 3:19-cv-02262-WHO Document 37 Filed 09/03/19 Page 3 of 3



1           Pursuant to Local Rule 5.1(i)(3), I attest that all other signatories listed, and on whose

2    behalf the filing is submitted, concur in the filing’s content and have authorized the filing.

3     Dated: September 3, 2019                       By: _/s/ Fred Norton____________________
                                                        Fred Norton
4

5

6

7

8                                                ORDER

9           PURSUANT TO STIPULATION, IT IS HEREBY ORDERED THAT:

10          The hearing date for Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction

11   and Forum Non Conveniens is continued to September 11, 2019, at 2:00 p.m.

12

13            September 3
     DATED: _________________, 2019                         __________________________________
14                                                          WILLIAM H. ORRICK
                                                            United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                  CASE NO. 3:19-CV-02262 – STIPULATION & ORDER CONTINUING
                                       MOTION TO DISMISS HEARING
